NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         JUL 20 2022
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

BILLY L. EDWARDS, AKA Lord Punchall, No. 21-15612

                Plaintiff-Appellant,             D.C. No. 4:20-cv-00350-RM

 v.
                                                 MEMORANDUM*
MISCHEL L. GRISHAM, named as Susann
Martinez Administration; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Rosemary Márquez, District Judge, Presiding

                             Submitted July 12, 2022**

Before:      SCHROEDER, R. NELSON, and VANDYKE, Circuit Judges.

      Billy L. Edwards appeals pro se from the district court’s judgment

dismissing his action alleging violations of federal law arising from a real estate

transaction in New Mexico. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a dismissal for improper venue. Immigrant Assistance Project of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the L.A. County Fed’n of Labor (AFL-CIO) v. INS, 306 F.3d 842, 868 (9th Cir.

2002). We affirm.

      The district court properly dismissed Edwards’s action for improper venue

because Edwards failed to establish that all of the defendants reside in Arizona or

that a substantial part of the events giving rise to his claims occurred there. See 28

U.S.C. § 1391(b)(1), (2) (describing where a civil action may be brought).

      Contrary to Edwards’s contentions, defendants were entitled to file a motion

to dismiss in lieu of an answer. See Fed. R. Civ. P. 12(b).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions and requests are denied.

      AFFIRMED.




                                          2                                    21-15612